Form errfiloa

                                     UNITED STATES BANKRUPTCY COURT
                                           Eastern District of Missouri

In Re: Edward Sorokine                                        Case No.: 09−40396 − A399
Debtor
                                                              Adv. Proc. No. 21−04038 − A399
Svetlanna Kravtchouk                                          Chapter 7
Plaintiff
v.
Edward Sorokine
Defendant

                 NOTICE TO FILER OF ERRORS IN ELECTRONICALLY FILED DOCUMENTS


Summons Service Executed filed on 6/2/21 was filed inaccurately.

                              PDF is:      illegible        incomplete      missing
                              Address(es) for plaintiff(s) not provided.
                              Signature/signature block is not in compliance with LR 9011.
                          Other:
The document is incomplete in that there is no identifiable case information

                                          Action Required By the Filer 6/10/21

            A corrected PDF must be filed ONLY by using the following pathway
            Go to Bankruptcy>Other Misc Events>Corrected PDF
            Document must be re−filed using appropriate event or in the correct case.
            Adversary coversheet must be filed. Go to Bankruptcy>Other Misc Events>Support
            Supplement

FAILURE TO TAKE NECESSARY ACTION WITHIN THE SPECIFIED TIME MAY RESULT IN DISMISSAL
OF THIS CASE OR DENIAL OF PLEADING.

                Go to www.moeb.uscourts.gov for ECF Procedures or call the Help Desk at (866) 803−9517



                                                                      /S/ Dana C. McWay
Dated: 6/3/21                                                      ___________________
                                                                   Clerk of Court
Copy to:
Rev. 10/10
